Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 1 of 14 PageID: 248




 NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



  XIANYING WU, XIANWEI WU, and
  JIAN ZHANG,

                      Plaintiffs,                Civil No. 2:19-cv-15837 (KSH)(CLW)
        v.

  307 ELIZABETH AVE LLC, and MIMI                               Opinion
  CHIN a/k/a MIMI CHIN BAND

                      Defendants,



 Katharine S. Hayden, U.S.D.J.

       Plaintiffs Xianying Wu, Xianwei Wu, and Jian Zhang have brought this action

 against defendants 307 Elizabeth Ave LLC (the “LLC”) and Mimi Chin a/k/a Mimi

 Chin Band based on allegations of breach of contract (Count One), breach of the

 implied covenant of good faith and fair dealing (Count Two), loss of business and

 good will (Count Three), unjust enrichment (Count Four), and negligence (Count

 Five). Currently before the Court is defendants’ motion to dismiss all counts as to

 Chin for lack of personal jurisdiction and failure to state a claim under Fed. R. Civ. P.

 12(b)(2) and (6), and to dismiss Counts Four and Five as to the LLC for failure to

 state a claim under Fed. R. Civ. P. 12(b)(6).


                                             1
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 2 of 14 PageID: 249




      I.      BACKGROUND

           The complaint pleads that on December 10, 2012, the parties entered into two

 lease agreements for the first two floors of a three-story building located at 307

 Elizabeth Avenue in Edison, New Jersey (the “Property”). (D.E. 1, Compl. ¶¶ 11-12,

 14.) As tenants, plaintiffs signed a ten-year lease for the first floor of the Property,

 where they operated a Chinese restaurant (the “Restaurant”). (Id. ¶ 11.) They also

 signed a ten-year lease for a second-floor apartment (the “Apartment”). (Id. ¶ 12.) At

 no time did plaintiffs have access to the third floor, which remained unoccupied and

 under defendants’ control. (Id. ¶¶ 15-17.)

           During their tenancy, water, debris, and other materials from the third floor fell

 into the Apartment and the Restaurant and caused damage to plaintiffs’ property. (Id.

 ¶¶ 18-19.) Plaintiffs continuously notified defendants of the constant leaks and

 damage, and in response received multiple assurances from Chin that the Property

 would be repaired and the leaks would stop. (Id. ¶¶ 20-22.) Defendants, however,

 failed to address the problems or prevent further damage, and the conditions

 worsened. (Id. ¶¶ 23-24.)

           As a result, plaintiffs’ customers complained that they felt unsafe at the

 Restaurant when water dripped from the ceiling onto the floor and into their food.

 (Id. ¶¶ 61-64.) The Restaurant’s business declined. (Id.) On or about June 19, 2019,

 the City of Elizabeth declared the entire Property unfit for human habitation and cited

 it for multiple fire safety violations. (Id. ¶¶ 28-29.) Accordingly, the Restaurant
                                                2
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 3 of 14 PageID: 250




 closed, and plaintiffs were evicted. (Id. ¶¶ 34-35.) Notwithstanding the total

 shutdown of the Property, plaintiffs continue to pay defendants rent pursuant to the

 terms of their lease agreements. (Id. ¶ 80.)

             On July 26, 2019, plaintiffs filed a five-count complaint alleging that defendants

 breached their contractual duty to maintain the Property in a safe and habitable

 condition, as well as a non-contractual duty to repair and/or prevent further damage

 from occurring pursuant to N.J.A.C. § 5:10-1.1 et seq. (Id. ¶¶ 17, 23-24.) As a direct

 result of the foregoing, plaintiffs claim that defendants caused their restaurant to be

 irreparably destroyed and claim that they suffered damages of at least $500,000. (Id.

 ¶¶ 33-36.) On September 12, 2019, defendants answered and asserted an affirmative

 defense that plaintiffs failed to state a claim upon which relief can be granted. (D.E.

 8.)

             The defendants’ motion is fully briefed (D.E. 18, 23, 24) and the Court decides

 it without oral argument. See L. Civ. R. 78.1.

       II.      LEGAL STANDARDS

                A. Fed. R. Civ. P. 12(b)(2)

             In advance or in lieu of an answer, a defendant may move to dismiss a

 complaint for lack of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). The issue is

 ultimately a factual one, as to which the plaintiff has the burden:

             A Rule 12(b)(2) motion . . . is inherently a matter which requires resolution
             of factual issues outside the pleadings, i.e. whether in personam
             jurisdiction actually lies. Once the defense has been raised, then the
                                                  3
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 4 of 14 PageID: 251




        plaintiff must sustain its burden of proof in establishing jurisdictional facts
        through sworn affidavits or other competent evidence . . . . [A]t no point
        may a plaintiff rely on the bare pleadings alone in order to withstand a
        defendant’s Rule 12(b)(2) motion to dismiss for lack of in personam
        jurisdiction. Once the motion is made, plaintiff must respond with actual
        proofs, not mere allegations.

 Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 101 (3d Cir. 2004) (citing Patterson v. FBI,
 893 F.2d 595, 603-604 (3d Cir. 1990) (citing Time Share Vacation Club v. Atlantic Resorts,
 Ltd., 735 F.2d 61, 67 n.9 (3d Cir. 1984)) (internal citations omitted).)

        A defendant is subject to the jurisdiction of a United States district court if the

 defendant “is subject to the jurisdiction of a court of general jurisdiction in the state

 where the district court is located[.]” Fed. R. Civ. P. 4(k)(1)(A). “A federal court

 sitting in New Jersey has jurisdiction over parties to the extent provided under New

 Jersey state law.” Miller Yacht Sales, 384 F.3d at 96 (citations omitted). The New

 Jersey long-arm statute “permits the exercise of personal jurisdiction to the fullest

 limits of due process.” IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir. 1998)

 (citing DeJames v. Magnificence Carriers, Inc., 654 F.2d 280, 284 (3d Cir. 1981)).

        Under the Due Process clause, the exercise of personal jurisdiction over a non-

 resident defendant is appropriate when the defendant has “certain minimum contacts

 with [the forum state] such that the maintenance of the suit does not offend

 ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington,

 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). A

 defendant establishes minimum contacts by “‘purposefully avail[ing] itself to the

 privilege of conducting activities within the forum State,’” thereby invoking “‘the

                                               4
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 5 of 14 PageID: 252




 benefits and protections of [the forum State’s] laws.’” Asahi Metal Indus. Co., Ltd. v.

 Sup. Ct. of California, 480 U.S. 102, 109 (1987) (quoting Burger King Corp. v. Rudzewicz,

 471 U.S. 462, 475 (1985)). This “purposeful availment” requirement assures that the

 defendant could reasonably anticipate being haled into court in the forum and is not

 haled into the forum as a result of “random,” “fortuitous,” or “attenuated” contacts

 with the forum state. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

 (1980).

           B. Fed. R. Civ. P. 12(b)(6)

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a

 complaint, in whole or in part, if it fails to state a claim upon which relief can be

 granted. The moving party bears the burden of showing that no claim has been

 stated. See Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). In deciding a

 motion to dismiss, a court must take all allegations in the complaint as true and view

 them in the light most favorable to the plaintiff. See New Jersey Carpenters & the Trustees

 Thereof v. Tishman Const. Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014); see also

 Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).

        Federal Rule of Civil Procedure 8(a) does not require that a complaint contain

 detailed factual allegations. Nevertheless, “a plaintiff’s obligation to provide the

 ‘grounds’ of his entitlement to relief requires more than labels and conclusions, and

 formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007); see also Phillips, 515 F.3d at 232 (Rule 8 “requires a
                                               5
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 6 of 14 PageID: 253




 ‘showing’ rather than a blanket assertion of an entitlement to relief” (citation

 omitted)). Thus, the factual allegations must be sufficient to raise a plaintiff’s right to

 relief above a speculative level, such that it is “plausible on its face.” Twombly, 550

 U.S. at 570; see also West Run Student Hous. Assocs., LLC v. Huntington Nat. Bank, 712

 F.3d 165, 169 (3d Cir. 2013).

           The facial plausibility standard is met “when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

 550 U.S. at 556). While “[t]he plausibility standard is not akin to a ‘probability

 requirement’ . . . it asks for more than a sheer possibility.” Id. at 678.

           In deciding a Rule 12(b)(6) motion, a court may consider the complaint, any

 exhibits attached to the complaint, matters of public record, as well as undisputedly

 authentic documents if the complaint’s claims are based upon those documents.

 Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

    III.      ANALYSIS

           As an initial matter, the Court observes that none of the filed briefs complies

 with Local Civil Rule 7.2(b) inasmuch as both sides failed to include a table of

 contents and table of authorities as required. See L. Civ. R. 7.2(b) (“Any brief shall

 include a table of contents and a table of authorities”).

           Moreover, defendants waived any personal jurisdiction arguments by filing an

 answer without preserving this issue. See Fed. R. Civ. Pro. 12(h)(1)(B) (“A party
                                                6
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 7 of 14 PageID: 254




 waives any defense listed in Rule 12(b)(2)-(5) by . . . failing to either: (i) make it by

 motion under this rule; or (ii) include it in a responsive pleading or in an amendment

 allowed by Rule 15(a)(1) as a matter of course.”). Even if personal jurisdiction had

 not been waived, however, review of Chin’s extensive contacts in New Jersey requires

 that defendants’ arguments to the contrary be rejected.

        In deciding whether a defendant’s contacts with a forum are sufficient to

 confer personal jurisdiction over that party, the Court must consider whether such

 contacts are related to or arise out of the cause of action at issue in the case. The

 Court may exercise specific personal jurisdiction over a defendant where the cause of

 the action is related to or arises out of activities by the defendant that took place

 within the forum state. Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408,

 414 n.8 (1984).

        This lawsuit relates to and arises from Chin’s various contacts with New Jersey.

 According to the plaintiffs’ opposition brief and its accompanying affidavits and

 exhibits, Chin’s personal signature appears on the commercial lease for the

 Restaurant. (D.E. 23, Opp. Br. at 3; Wu Decl., D.E. 23-1 ¶ 14; D.E. 23-2, Zhang

 Decl. ¶ 14; D.E. 23-5, Ex. 3.) Chin also requested that plaintiffs contact her directly

 with any requests or issues concerning the Restaurant, the Apartment, or the

 Property, which they did. (Opp. Br. at 3; Wu Decl. ¶ 17; Zhang Decl. ¶ 17 ) In

 addition, Chin exchanged text messages and emails with plaintiffs about the

 deteriorating condition of the Property and her efforts to repair the damage, which
                                               7
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 8 of 14 PageID: 255




 are attached as Exhibit 5 to the Wu and Zhang affidavits. After Chin acknowledged

 the damage, she searched for and hired contractors and continuously assured plaintiffs

 that everything would be repaired. (Opp. Br. 3-4; Wu Decl. ¶¶ 15-16, 18-19; Zhang

 Decl. ¶¶ 15-16, 18-19; D.E. 23-7, Ex. 5.) Plaintiffs also indicate that Chin visited the

 Property several times to collect rent, and that she accepted checks personally made

 out to her without objection, which she deposited into her bank account. (Opp. Br.

 3-5; Wu Decl. ¶¶ 21-26; Zhang Decl. ¶¶ 21-26; D.E. 23-8, Ex. 6.)

        Based on the foregoing, plaintiffs have sustained their burden of proof in

 establishing jurisdictional facts through sworn affidavits and accompanying exhibits

 sufficient for the Court to assert personal jurisdiction over Chin. Her considerable

 involvement in the lease agreements, her regular communication with plaintiffs

 regarding the structural integrity of the Property, allegedly inadequate attempts to

 address and repair the damage, and frequent visits to the Property satisfy the quantum

 of contacts for in personam jurisdiction. The motion to dismiss for lack of personal

 jurisdiction is denied.

           A. Counts One, Two, and Three as to Chin

        Notwithstanding the pleaded facts demonstrating Chin’s course of conduct

 with plaintiffs over the years, defendants make the legal argument that she is not a

 party to either lease and no contractual relationship with plaintiffs exists. Thus, they

 argue, the counts for breach of contract, breach of the implied covenant of good faith

 and fair dealing, and loss of business and goodwill cannot survive. In opposing,
                                             8
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 9 of 14 PageID: 256




 plaintiffs point out that Chin executed each agreement on behalf of the LLC and

 personally signed the lease for the Restaurant. Plaintiffs also rely on the facts recited

 above that she regularly visited the Property, demanded rental payments be made out

 in her name, and personally guaranteed maintenance of the Property and the

 associated repairs to the Restaurant and the Apartment.

        To prevail on a breach of contract claim, a plaintiff must satisfy four elements:

 “(1) a contract between the parties; (2) a breach of that contract; (3) damages flowing

 therefrom; and (4) that the party stating the claim performed its own contractual

 obligations.” Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir. 2007).

        Defendants acknowledge that “Chin signed the leases on behalf of ‘307

 Elizabeth Ave LLC, Landlord.’” (D.E. 24, Reply Br. at 4.) Likewise, her actions

 throughout the tenancies evidence her personal involvement with plaintiffs as well as

 the assumption of responsibilities otherwise reserved for a party bound by the lease

 agreements. Chin’s breach of those responsibilities by failing to adequately maintain

 the Property is pleaded, with the result that the City of Elizabeth shut down the

 Restaurant and declared the Property unfit for human habitation. As a result,

 plaintiffs claim that they suffered damages, including the destruction of personal

 items, food, inventory, equipment, and fixtures; loss of business; and eviction. Finally,

 it is pleaded that “Plaintiffs’ performed all of its (sic) obligations under the

 Agreements.” (Compl. ¶ 40.)



                                              9
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 10 of 14 PageID: 257




       New Jersey contract law recognizes that in certain circumstances, conduct can

 constitute contractual consent. In Wanaque Borough Sewerage Authority v. Township of

 West Milford, 144 N.J. 564, 574 (1996), the New Jersey Supreme Court held that

 “contracts implied in fact are no different than express contracts, although they

 exhibit a different way or form of expressing assent than through statements or

 writings. Courts often find and enforce implied promises by interpretation of a

 promisor’s word and conduct in light of the surrounding circumstances.” Likewise, in

 Weichert Co. Realtors v. Ryan, 128 N.J. 427 (1992), the Supreme Court again reiterated

 that a contract implied-in-fact may be created through a party’s conduct. Id. at 436.

 Taking all allegations in the complaint as true and viewing them in the light most

 favorable to the non-movant, plaintiffs has plausibly pleaded circumstances sufficient

 to establish an implied contract.

       For the foregoing reasons, plaintiffs’ breach of contract claim survives as do

 their separate contractual claims for breach of the implied covenant of good faith and

 fair dealing and loss of business and goodwill. Defendants’ motion to dismiss Counts

 One, Two, and Three as to Chin is denied.

           B. Count Four – Unjust Enrichment as to Both Defendants

       In opposing defendants’ various arguments against Count Four, plaintiffs

 contend that they are entitled to plead a claim for unjust enrichment as an alternative

 to breach of contract.



                                            10
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 11 of 14 PageID: 258




        In Adie v. Stewart, 2020 WL 7488897 (D.N.J. Dec. 21, 2020), Judge McNulty

 addressed the issue defendants raise – that contractual breach and unjust enrichment

 cannot be pleaded in a complaint:

        Stewart additionally argues that Adie’s claim for unjust enrichment is
        precluded by the existence of the [loan agreement between the parties].
        Double recovery of damages, of course, is not permitted, but what a
        claimant may recover is distinct from what a claimant may plead; Federal
        Rule of Civil Procedure 8(d) permits alternative and inconsistent
        pleading of claims. Fed. R. Civ. P. 8(d)(2), (3). Thus, courts regularly
        permit claims for both unjust enrichment and breach of contract to
        proceed at the motion to dismiss stage, finding that dismissal of either
        would be premature.

 Id. at *3 (citations omitted).

        The Court agrees and is unpersuaded by defendants’ other arguments.

 Defendants’ motion to dismiss Count Four is denied.

           C. Count Five – Negligence as to Both Defendants

        The “fundamental” elements of a cause of action for negligence under New

 Jersey law are: (1) a duty of care, (2) a breach of that duty, (3) proximate cause, and (4)

 actual damages. Shields v. Ramslee Motors, 240 N.J. 479, 487 (2020) (quoting Robinson v.

 Vivirito, 217 N.J. 199, 208 (2014)).

        Defendants challenge the negligence count against them and argue that the

 complaint does not plead facts giving rise to a duty independent of their contractual

 obligations, and because Count Five essentially sounds in contract, defendants’ alleged

 negligence, if proven, would constitute a breach of contract. In opposing, plaintiffs

 rely on N.J.A.C. § 5:10-1.1 et seq., entitled The Regulations for Maintenance of Hotels
                                             11
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 12 of 14 PageID: 259




 and Multiple Dwellings (the “Regulations”), for support that an independent duty and

 cause of action exist outside the scope of the lease agreements.

        The Regulations set forth “reasonable minimum requirements and

 standards . . . for the regulation of the maintenance of hotels and multiple dwellings in

 the State of New Jersey in the interest of public safety, health and welfare . . . .”

 N.J.A.C. § 5:10-1.2. They provide that “[t]he owner shall be responsible at all times

 for the safe maintenance of the building and its facilities . . . .” N.J.A.C. § 5:10-1.6(c).

 In § 5:10-11.1, labeled “Duties of Owner,” the Regulations expressly provide that

 property owners “shall have the positive responsibility for providing, either by [their]

 own direct efforts or by hiring others qualified to so serve, a person or persons

 qualified by training or experience to discharge the duties and responsibilities outlined for

 owners under these regulations.” N.J.A.C. § 5:10-11.1(a) (emphasis added).

        In Calco Hotel Management Group, Inc. v. Gike, 420 N.J. Super. 495 (App. Div.

 2011), a property owner brought a suit against a hotel guest for property damage

 caused by a fire. The Appellate Division addressed the Regulations and found that

 they were designed to impose “duties and responsibilities” on both owners and

 occupants to ensure that fire and safety codes were followed. Id. at 504. Plaintiffs’

 reliance on the Regulations to argue an independent duty on defendants’ part falls

 within this interpretation of the Regulations.

        As to establishing breach of that duty, paragraphs 84 and 85 of the complaint

 specifically reference a duty to be responsible for the roof and structure of the
                                               12
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 13 of 14 PageID: 260




 building and top-floor repairs and maintenance. The Regulations support breach in

 that respect: “The owner . . . shall be responsible at all times for keeping all parts of

 the premises . . . clean and free of infestation and hazards to the health and safety of

 occupants,” N.J.A.C. § 5:10-6.1; “Every unit of dwelling space shall be so maintained

 as to be fit for human use and habitation and to prevent progressive deterioration of

 the unit to the detriment of the health, safety and well-being of its occupants,”

 N.J.A.C. § 5:10-6.3; and “All exterior roofs . . . shall be maintained as to keep water

 from entering the structure . . . . Damaged or badly worn material shall be repaired or

 replaced, and places showing signs of rot, leakage, deterioration or corrosion shall be

 treated or restored to prevent weathering or seepage,” N.J.A.C. § 5:10-7.4.

        Further, plaintiffs allege that defendants ignored the third floor, the roof and

 windows, and the overall structural integrity of the Property. In the complaint,

 plaintiffs maintain that the third floor “has been and continues to be abandoned,

 neglected and otherwise caused to be dilapidated directly and or indirectly by the

 Defendants and or their agents.” (Compl. ¶ 17.) Further, plaintiffs assert that

 “Defendants and their agents made absolutely no effort to repair or prevent further

 damage from occurring to the Restaurant and Apartment.” (Id. ¶ 23.) Plaintiffs plead

 that defendants’ conduct in failing to perform their duties as owners is the primary

 cause of the destruction of their property and eviction (id. ¶¶ 31-35), and contend that

 they are entitled to damages of at least $500,000 as a result (id. ¶ 36).



                                              13
Case 2:19-cv-15837-KSH-CLW Document 35 Filed 12/31/20 Page 14 of 14 PageID: 261




          Taking all allegations in the complaint as true and viewing them in the light

 most favorable to the non-movant, the Court is satisfied that Count Five adequately

 pleads facts establishing a cause of action for negligence against both defendants.

    IV.      CONCLUSION

          For the reasons stated above, the Court denies defendants’ motion to dismiss

 all counts against Chin and Counts Four and Five against the LLC. (D.E. 18.) An

 appropriate order will be entered.


                                                         /s/ Katharine S. Hayden
 Date: December 31, 2020                                 Katharine S. Hayden, U.S.D.J.




                                              14
